Title: From Thomas Jefferson to Francis Eppes, 24 September 1797
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Monticello Sep. 24. 1797.
                    
                    It is with sincere pleasure I learn that Wayles and Maria have concluded to run their course of life together. From his prudence I presume he has not proceeded thus far without knowing it would be  agreeable to Mrs. Eppes and yourself. I have thought it right on this occasion to do precisely what I did on a former similar one. I have made what I gave to my daughter Randolph the measure of what I propose to give to Maria at present: with this difference, that, instead of lands at Poplar Forest, I propose my upper tract here of 819 1/2 acres, lying opposite to Monticello. For this tract with thirty one negroes, corresponding almost individually in value with the individuals given on the former occasion, I shall execute a deed expressing to be in consideration of the marriage and of the advancement he recieves from you, considerations which being deemed valuable in law, shelter them against all accidents. As you had before executed a conveyance to Wayles for the Hundred, nothing would now remain to be done on your part, had not the occasion presented a ground for reexecuting it on higher considerations, to wit of the marriage, and the advancement Maria receives from me, which render the conveyance firmer than that of natural affection, expressed in the former one. I have therefore prepared a deed which I inclose for this purpose. It is a surrender of the estate of the Hundred from Wayles to yourself, and a reconveyance to him at a single operation.—So far on the supposition that he keeps the Hundred. But he tells me you would not be averse to the exchanging Angola for that. This would certainly be a most important object for him, not only as to present convenience, but in considering his future interests here and in Bedford. Angola would, with those, form a circuit practicable enough to be regularly attended while in one hand, and of convenient communication if given to different members of a future family, a circumstance of no small comfort in life. On this idea I have prepared a second deed, which is also inclosed, and is an Exchange of the two tracts between you, ingrafted on the considerations of marriage and advancement. You will execute which you please. Any difference in value, if necessary, can be settled by yourself in some separate paper. The deed on my part cannot be executed till I know which of these you prefer, as it must be grounded on that fact.  I have given lands here rather than in Bedford, because their inclinations concur with my wishes that they should live here. I consider them as equal in value to those I gave Martha; but whether they are or not, will make little odds, as on any future division of my property between them, I shall establish the principle of Hotchpot. In the mean time a plantation here will furnish him daily employment, which is necessary to happiness, to health and profit. As I am at home eight months in the year, I shall wish them to be here with me during that time; and the four winter months they can divide between their other friends and their affairs at Angola. This will put off  the expence of building till it shall be convenient; and remove also to a distance that of housekeeping, so that they may begin the world square at an age when they will be disposed to keep themselves so.
                    I have been thus lengthy, because I thought it best to be explicit for your satisfaction on a subject which cannot but be interesting to you.
                    The ceremony of the marriage happens to come precisely when our house will be unroofed. I shall endeavor however to retard the uncovering one end if possible, till it is over. This will enable us to place Mrs. Eppes and yourself, and the younger members of the family under cover, if you can be of the party, as I hope you will. Against another summer I hope I shall have good accomodations for you, and that the family intercourse may be revived on the footing of old times. Accept assurances of the sincere and constant esteem of Dear Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                